Citation Nr: 0826775	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1962 to July 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2005 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service-connected disability compensation 
for PTSD.  In a written statement dated in January 2005, the 
veteran stated that in 1963 while serving in the Army, in 
Korea, he witnessed the death of two soldiers and the 
wounding of a third soldier.  He stated that he was a medic 
and was called to the seen of an incident at the DMZ in which 
two soldiers in a jeep had been shot and killed, and a third 
wounded soldier was on the ground next to the jeep.  The 
veteran further stated that he had spoken to one of the 
deceased soldiers the night before.  In a PTSD questionnaire 
dated in February 2005, the veteran again reported that this 
incident took place in 1963.  Subsequently, however, in 
November 2005, the veteran presented a written statement in 
which he reported that the incident occurred in 1962.  

The veteran's DD 214 reflects that his military occupational 
specialty was medical corps.  The veteran's service record of 
foreign service reflects that he was in Korea from May 9, 
1963 through June 14, 1964.  His record of assignments 
reflects that he had a principal duty of medical specialist 
during that period, and was assigned to HqTrp1stReconSq9thCav 
EUSA.  

The veteran's representative has presented a printout of a 
web site which indicates that an incident occurred near the 
Korean DMZ on July 29, 1963, when two U.S. Soldiers were 
killed in action and one was wounded in action in an ambush 
of a jeep.  It was further stated that one additional GI was 
killed in action in pursuit of North Koreans.  

The Board notes, however, that the website account of the 
incident does not contain any mention of the veteran's name, 
nor is there any mention of his unit.  In light of this, the 
Board is of the opinion that additional efforts are required 
to attempt to verify the veteran's claimed involved in the 
stressor incident.  Accordingly, a remand is required.

The Board also finds that additional relevant medical 
evidence may exist but has not been obtained.  In a written 
statement dated in January 2005, the veteran's representative 
reported that medical evidence regarding the claimed nervous 
condition to include PTSD could be obtained from the Albany 
VA Medical Center.  Those records should be obtained for 
consideration in connection with the issue on appeal.

Finally The Board also finds that a VA psychiatric 
examination is required on this issue to determine whether 
the criteria for PTSD are met based on any particular 
stressors which might get verified.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
post-service VA psychiatric treatment 
records.  

2.  The RO should attempt to obtain 
verification of the veteran's claimed 
exposure to stressors by submitting a 
report, consisting of the stressors 
asserted by the veteran, along with 
copies of the veteran's DD Form 214, his 
record of assignments, and his complete 
service administrative records, to the 
Army and Joint Service Records Research 
Center (or JSRRC).  The RO should also 
request review of all available records 
for the veteran's unit while overseas 
which are germane to verification of his 
contended stressors.  The JSRRC should be 
requested to provide information 
regarding the location of the veteran's 
unit in July 1963 as well as the location 
of the claimed stressor incidents (if 
verified).  If suggested by the JSRRC, 
the RO should also request any available 
pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

3.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any in-service stressful event, 
verified by the JSRRC or other sources.  
The RO should also make a determination 
as to whether or not the veteran engaged 
in combat with the enemy.  If no stressor 
has been verified, the RO should so state 
in its report.  This report is then to be 
added to the claims folder.

4.  After completion of the above 
development, if exposure to a stressor 
has been verified, the RO should schedule 
the veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and extent of any 
psychiatric disorder which may be 
present.  All indicated tests and 
studies, including PTSD sub scales, 
should be performed.  The claims file and 
the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

6.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




